 NEELY'S CAR CLINIC471Neely's Car Clinic and Keeneth Sidie. Case 20-CA-14520May 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn January 29, 1980, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief' and a brief insupport of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Neely's CarClinic, Vallejo, California, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order.I The General Counsel's motion to strike various portions of Respond-ent's answering brief is hereby denied.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Thiscase was heard by me in Vallejo, California, on August16, 1979.1 A complaint was issued on May 10 by the Re-gional Director for Region 20 of the National Labor Re-lations Board based on a charge filed by Kenneth Sidieon April 5, charging Neely's Car Clinic (hereinafter Re-spondent) with the unlawful discharge of Kenneth Sidieon February 8 because of his activities on behalf of Ma-chinists and Aerospace Workers, AFL-CIO, DistrictLodge No. 190, Local Lodge No. 1492, or because heengaged in other protected concerted activities. Thecomplaint tracks the charge alleging the unlawful dis-I Unless otherwise indicated, all dates hereinafter shall refer to theyear 1979. General Counsel's brief included a motion to correct therecord in three places which appear to be inadvertent transcriptionerrors In the absence of opposition from Respondent, the General Coun-sel's motion is herewith granted249 NLRB No. 80charge of Kenneth Sidie and only adds that James Neely,an agent of Respondent, promised employees benefits ifthey abandoned their support for the Union. It is con-tended in the complaint that the allegations set forththerein violate Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended (hereinafter the Act.)Upon the entire record, including my observation ofthe demeanor of the witnesses and after giving due con-sideration to the briefs filed by the General Counsel andRespondent, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, Respondent, a Californiacorporation with a place of business in Vallejo, Califor-nia, is, and has been, engaged in the retail and nonretailsale of automobile parts and services. During the pastcalendar year, Respondent, in the course and conduct ofits business operations, purchased and received at itsfacilities located within the State of California, goods,materials, and supplies valued in excess of $5,000 whichoriginated from sources located outside the State of Cali-fornia. During the same period of time Respondent,during the course and conduct of its business operations,received gross revenues in excess of $170,000 from theUnited States Department of Defense for the repair ofmilitary vehicles at the Mare Island Naval Air Station.Respondent admits, and I herewith find, Respondent atall times material herein has been an employer engagedin commerce and in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2II. THE LABOR ORGANIZATION INVOLVEDAt all times material herein the Union-InternationalAssociation of Machinists and Aerospace Workers, Dis-trict Lodge 190, Local Lodge 1492-has been a labor or-ganization within the meaning of Section 2(5) of the Act.Ili. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIt was stipulated at the hearing that at all times materi-al since 1971 Respondent's employees have been repre-sented for purposes of collective bargaining by theUnion. It was further stipulated that the parties were sig-natories to a collective-bargaining agreement effectivefor the period of June 1, 1975, through May 31, 1978(see Jt. Exh. I), and Respondent and the Union are cur-rently parties to a collective-bargaining agreement cover-ing the period from March 29, 1979, until May 31, 1981.It was during this hiatus period from May 31, 1978-theexpiration date of the prior contract-until March 29,1979-the effective date of the current contract-that theevents with which we are here concerned occurred.In order that one may obtain an accurate picture ofthe setting or atmosphere in which the events of this2 Respondent's answer to the complaint filed May 14 denied theBoard's jurisdiction, but at the hearing it orally amended its answer toadmit jurisdiction.Neely's Car Clinic and Keeneth Sidie. Case 20-CA-NEELYS CAR CLINIC 471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase transpired, it is necessary to set forth some back-ground data taken from a recent Board decision involv-ing this Respondent.3In early April 1978, a decertifica-tion petition involving the bargaining unit at Neely's CarClinic was filed in Case 20-RD-1461. The petition wasdismissed by the Regional Office as being untimely filed.(The prior contract expired on May 31, 1978.) On June1, 1978, a second decertification petition (Case 20-RD-1478) was filed. This case was withdrawn on July 13,1978, by the employee who had filed it, and the with-drawal request was approved on July 21.During May and June 1978, the Union and Respond-ent met several times to negotiate a new collective-bar-gaining agreement. On June 29 or 30, Bud Willis, busi-ness representative for the Union, notified Neely that theemployees had rejected Respondent's proposal and re-quested further bargaining to resolve the issues. Neelyrefused saying there was going to be an election. No sub-sequent bargaining sessions were held; the Union did notrequest further bargaining. On July 13, Respondent fileda representation petition in Case 20-RM-2230. This peti-tion was dismissed on September 8, following the issu-ance of a consolidated complaint in Cases 20-CA-13973and 20-CA-14026.4The consolidated complaint washeard on October 24 and 25 and November 27, 1978.The Administrative Law Judge's Decision issued on Feb-ruary 28, 1979, finding several 8(a)(l) violations, two8(a)(3) violations, and an 8(a)(5) violation. As indicatedearlier herein, the Administrative Law Judge's Decisionwas approved by the Board on May 17, 1979, withoutany changes in relevant areas for background purposesherein.B. The Evidence1. The 8(a)(1) allegationKenneth Sidie was hired on June 7, 1978, as a journey-man mechanic, laid off on February 7, recalled on March12, and voluntarily severed on March 19.5 Sidie testifiedto several pre-10(b) incidents of remarks by Neely that, iftrue, would have amounted to 8(a)(1) violations.6The complaint herein charges James Neely withmaking promises in November 1978 of employee benefitsif the employees abandoned their support for the Union.In my opinion the most accurate description of what wassaid-and Neely does not deny engaging in a general3 The General Counsel asked and the court consented to take judicialnotice of Neely's Car Clinic, 242 NLRB No. 69 (1979)4 Veely's Car Clinic. .supra The facts in the last paragraph set forthabove was taken from the opinion of Administrative Law Judge Robbins'Decision, sec Ill, E, par. I, as approved by the Board in its Decision andOrder issued May 17, 1979.s The record is not definitive as to the circumstances of Sidie's depar-ture on March 19 1 can only assume that, because the complaint onlyalleges the February 7 layoff to be violative of the Act, the March 19separation was either voluntary or in accordance with the terms of theunion contract.T This background evidence when considered ill light of the findingsand conclusions reached in the earlier Neely case, supra, leaves no doublthat James Neely preferred to operate nonunion, and frequently ex-pressed his antiunion sentiments to the employees The background inci-dents with Sidie occurred prior to the hearing in the earlier case andshould have been presented at that time 'The Board's notice covered thesame type of antiunion remarks or conductconversation regarding the Teamsters pension fund-wasexpressed by employee Randolph Gelpi in his testimonyas follows:There had been a Supreme Court ruling on aTeamster[s] driver who has lost his benefits becauseof noncontinuous service and we were kind ofshooting this back and forth. ["We" refers to sever-al of the employees employed by Respondent.]Mr. Neely entered a point that it was kind ofrotten that the gentleman was kind of messed up, orshall we say, "screwed" out of his benefits, becauseof one word in the contract, the word "continu-ous."We did sort of discuss the subject quite a bit. Weall gave our points of views as to how we felt aboutit. Mr. Neely then, at that time, stated that if we didnot belong to the Union at that time and didn't havea retirement program that he would institute onethat would consist mainly of us making contribu-tions and Mr. Neely either matching that amount ofmoney or doubling that amount of money and put-ting it in a trust fund and that the employees assuch would have access to that trust upon retire-ment or upon our work being terminated.There was also testimony by Sidie that on two occa-sions James Deaver, a vice president and coowner of Re-spondent, expressed his attitude regarding pensions in thefollowing language:Well, what started the conversation is that a Su-preme Court decision came down on a fellow[t]eamster. A [t]eamster had lost all his retirementpay because he had worked 22 years and wasn'table to collect his retirement.So he really lost out on all his retirement. JamesDeaver at the time said, "Yes, see how the Union isscrewing you? All that money that you paid in andwe paid in, you're not going to get it out. Now, ifyou guys went nonunion, this is the way I wouldset you up: All those union dues you've beenpaying into the Union and throwing money away, Iwould either match it or double it, whatever weagreed on, and then we would put it in a trust ac-count and that whenever you quit or got fired, youcould go down and draw the money out, so youwouldn't be losing no money at that time."On another occasion in late November, Sidie testifiedthat Deaver again spoke out in connection with theTeamsters decision as follows:Mr. Deaver, we were talking about that same Su-preme Court decision that came down and Mr.Deaver said, "I'm telling you guys that the Union isscrewing you and that if you go with my retirementplan to go nonunion, that I can offer you this plan;that you take the union dues and I'll match it ordouble it, whatever, and we'll put in a trust accountand that way"-[Sidie's answer was interrupted bycounsel asking another question.] NEELY'S CAR CLINIC473Deaver was not called upon to testify.2. The 8(a)(3) allegationSidie testified that on December 26, 1978, he askedMr. Neely for a raise as follows:I said that the union shops outside, that they weredue to a wage increase to $10.62 an hour and that Ihad asked Mr. Neely, was I going to be able to getmy raise increase to $10.62 an hour and Neely saidthat he had talked with his lawyer and his lawyertold him that any wage increase at that time wouldbe a form of bribery; that he could not give us anywage increase and that, I told him that he had al-ready given a wage increase to Randy Gelpi to$10.25 an hour and he denied it at that time and of-fered for me to look at his books but I refused atthat time.7Sidie testified that 2 days later Neely criticized him fortaking too long to repair an engine. According to Sidie,Neely said:"Well, I notice you took a couple of days puttingthis engine in and together and normally you don'tdo that," and I told him that I wasn't very happythat week at all and that I was very depressed andalso that that engine was apart for about 3 weeksand I had to go around looking for parts and every-thing to where it took a little longer than normal.Neely said, "Well, I can't afford to have youaround. I am going to have to lay you off if youkeep on doing this."At that time I told him that I would like to havea letter of reference, because I would like to go towork in the union shop and get union benefits.During this conversation Neely said that the Unioncould have been negotiating a contract with him. Sidieindicated that he would tell Bud Willis, the union repre-sentative. Sidie did advise Willis, and thereafter the par-ties did negotiate and complete a new union contract(see Jt. Exhs. 7 and 2).However, in the interim Neely advised the employeesthat Respondent might lose its Navy contract. He sug-gested to the employees that in that event no one wouldbe laid off, but instead they would go to a 4-day work-week. A short time later Neely advised that the contracthad definitely been lost and presented his 4-day-a-weekschedule.8There was a substantial drop in Respondent'smonthly income after January (see Jt. Exh. 4). At a lateremployee meeting Neely indicated that, if there were tobe any layoffs, he would go by seniority and mentionedthat Gelpi was the youngest employee.The employees were not happy with the 4-day-a-weekschedule, and Sidie expressed his unhappiness to Neelyand said he was going to file a grievance with the Union.(There was no effective contract between the parties at7 This conlversatiion ccurred ait a time hen he Decision in the priorcase :as still pendingr The contract beieen he Nary ad Respondent herein expired heend of Januarthis time, but the Union continued as the employees' bar-gaining representative.)On February 7, Neely advised Sidie that he was beinglaid off. According to Sidie, when he asked, "[W]hyme?" Neely replied, "You know that I wanted a non-union shop and that I have a lot of money in it and thatI can't afford to have you around." Sidie further testifiedthat Neely said Sidie was being laid off so he could drawhis unemployment benefits, and that Neely would givehim a letter of reference. (See G.C. Exh. 2 for a copy ofthe reference letter, and Resp. Exh. 1 for a copy ofSidie's application for unemployment compensation bene-fits in which Sidie states: "I was [laid] off due to lack ofwork.")Analysis and ConclusionsThe remarks attributed to Deaver by Sidie constitute apromise of benefits if the employees would abandon theUnion and clearly violates Section 8(a)(l) of the Act.9Deaver was not called to testify and the record is lack-ing his description of the discussion with Sidie. Underthese circumstances, it is a fair inference that, had hebeen called by Respondent, his testimony would nothave been favorable to its cause.10I regard the testimo-ny of Ralph Gelpi as being the most accurate version ofNeely's remarks to the employees. Apparently this con-versation was a discussion among the employees and anowner regarding a then current Supreme Court decisionconcerning a subject matter of considerable interest tothe participants which each feeling free to express theirown view. However, the credited testimony clearlyamounts to a promise of a specific benefits by Neely of adifferent type of retirement program if the employees didnot belong to a union. The remarks which I have attrib-uted to Deaver and Neely clearly constitute a promise ofbenefits and are violative of Section 8(a)(l) of the Act. Ishall recommend that corrective action be taken by Re-spondent.The evidence is clear and undisputed that Respondentsuffered a substantial loss of business at the end of Janu-ary when the contract with the Navy was lost (Jt. Exhs.4 and 6). The issue then becomes one of whether or notRespondent was illegally motivated in selecting KennethSidie to be laid off.Sidie was not the youngest employee in terms of se-niority. Both Carl VanValkinburg and Randolph Gelpiwere hired after Sidie was hired. (See Jt. Exh. 3 for aseniority list of the unit employees.)Carl VanValkinburg worked exclusively on transmis-sions and was the only qualified transmission rebuilder.He had 23 years of experience and was a specialist thateven Sidie felt was highly qualified. The choice Re-spondent was forced to make was between Gelpi andSidie.Sidie was obviously a good mechanic, and Respondentdoes not seek to depreciate his abilities, but contends that' Fre-Flo Packaging Clrpqration .' I..R B B. 5h F 2d 1124 9th ir1978)1" (oirflo) Ic(rator Produ(r , Inl .228 NL.R I 408 1977) Intlrneaiin-a/ I ,ioi, I 'nitd A.urtoiohilh. 4.r.space and 4griculIural Implh mnt IorA-er of .4Arntlro (:'41' W [Grrdlne Co of.4miercal. 459 F 2d 1329, 1135 3X(DC Cir 1I72)NEELY'S CAR CLINIC 473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDSidie had done most of the heavy truck work which waslargely work Respondent performed under the Navycontract. Gelpi was a front-end specialist and the onlymechanic in the shop that held a California license inlamp and brake repair. Three employees testified as tothe superior ability of Gelpi over Sidie. Gelpi testified onrebuttal that he felt Sidie was a better all around me-chanic than he was.Under the current contract as well as the contract thatexpired in 1978, Respondent had the right to "fairly andrealistically determine the qualifications and abilities ofemployees covered by the agreement" during times oflayoff. If qualifications and abilities were equal, then se-niority would apply. The Union was fully aware ofSidie's layoff, and there is no testimony that it became anissue even though Sidie filed a grievance with the Union(see Jt. Exh. 5).I do not credit Sidie's testimony as to the antiunionremark that he attributed to Neely at the time of thelayoff. It seems totally unreasonable that Respondentwould have made such a remark to a known union sym-pathizer after having just gone through an unfair laborpractice hearing. Neely denied having made such aremark to Sidie, and I credit his denial.While an employer's past conduct may be admissibleas background evidence of possible union animus, suchpast conduct is not controlling, and each case must bejudge on its own merits; e.g., The Murray Ohio Manufac-turing Company, 207 NLRB 481, 483 (1973), in which theBoard held:The Administrative Law Judge's conclusion thatthe discharges were unlawfully motivated is predi-cated for the most part upon conjecture and suspi-cion based on Respondent's history of opposition tounion organization attempts at its plant, and itsknowledge that Leighton was one of the leaders inthe Union's organizational efforts. These facts, how-ever, do not establish that Respondent dischargedLeighton and Skelley because of their activities onbehalf of the Union. Nor does the fact that Re-spondent has in the past been found to have com-mitted unfair labor practices establish that it did sohere. While these facts may indeed raise suspicions,there simply is no direct evidence in this recordlinking Leighton's and Skelley's union activities toRespondent's decision to discharge them.I have no doubt that Neely was unsympathetic towardthe Union; nevertheless, the evidence presented in thiscase fails to establish that he was influenced in thisregard in selecting Sidie over Gelpi (or VanValkinburg)for the February layoff. In my opinion the layoff was aneconomic necessity, and the selection was made on thebasis of relative abilities between the employees in lightof the type of work that continued to be available to Re-spondent. An employer's decision to terminate an em-ployee is only to be questioned if the real nature of thedischarge is union activity rather than the stated rea-sons. "N. L.R.B. v. John Brown, et al d/b/a Brown Foods Stores, et al, 380U.S. 278 287 (1965); Aileen, Inc., 218 NLRB 1419 (1975).THE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(1) of the Act, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAWi. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.2. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.3. Respondent, by the actions of James Neely andJames Deaver did interfere with, restrain, and coerce theemployees in the exercise of their Section 7 rights whenthey promised the employees certain benefit changes ifthe employees went nonunion.4. The layoff of Kenneth Sidie on or about February7, 1979, was not illegally motivated in violation of Sec-tion 8(a)(3) of the Act and the complaint allegation re-garding said layoff is hereby dismissed.Upon the foregoing findings of fact, conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 1 2The Respondent, Neely's Car Clinic, Vallejo, Califor-nia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Promising employees more attractive employeebenefits in the event they abandon the Union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its place of business in Vallejo, California,copies of the attached notice marked "Appendix."13Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by its au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec, 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.'3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." NEELY'S CAR CLINIC475AppendixNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own chosingTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT do anything that interferes with,restrains, or coerces you with respect to theserights. More specifically,WE WILL NOT seek to encourage our employeesto abandon the Union by promising them improvedor different pension benefits for going nonunion.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the National Labor Relations Act.NEELY'S CAR CLINIC